Appeal from a judgment of the County Court of Schuyler County (Barrett, J.), rendered August 23, 1982, upon a verdict convicting defendant of the crime of burglary in the third degree.
When this case was previously before this court, the majority concluded that reversal was mandated by reason of County Court’s failure to charge trespass in the third degree as a lesser included offense of burglary in the third degree (98 AD2d 944). Because of this conclusion, we found it unnecessary to reach the other issues presented except to note, as to one, that in the absence of any actual prejudice or a substantial risk thereof, there was no need to disqualify the District Attorney because he previously represented defendant on unrelated criminal matters (supra, at p 945). However, the Court of Appeals found no error in County Court’s refusal to charge the lesser included offense and, accordingly, reversed our order and remitted for our consideration of the other alleged errors (63 NY2d 718). We have now considered the remaining alleged errors and we find defendant’s arguments to be without merit.
Judgment affirmed. Main, J. P., Casey, Mikoll, Levine and Harvey, JJ., concur.